Title: To John Adams from Nicolaas & Jacob van Staphorst, 9 October 1787
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 9th October 1787
          
          We have Your Excellency’s favor of 1st: Inst: advising it as most safe and prudent in your Opinion from what you had learned of the

unfortunate and critical Situation of public Affairs in our Republic and particularly in this City, that we should pay into the Bank of Amsterdam, the Money we have in hand belonging to the United-States; A Measure dictated no doubt by Your Excellency’s Zeal for the Interest of the United-States, without attending to the very triffling sums the Commissioners of Congress have in Cash, and that they must be better Judges of the Propriety of such a Step, from their local Situation and Connexions, than Your Excellency possibly could understand from exaggerated News-paper Accounts, which describe this Republic a Scene of Danger and Confusion, now that Tranquility is re-established except in this City, where every thing will be settled in a few days, and such Precautions have been taken, as to all appearance will secure the public Peace. But was it otherwise, We esteem it the duty of careful Men, to guard against popular Tumults, so as to shield their Valuable against every thing but universal Pillage, when the Bank will be exposed as well as all other Property. We adopted this Prudence fortunately without necessity; And you may rely, that had we judged it conducive to the Interest or safety of the United-States, We would have divested ourselves of the Charge of its Cash. Not having our Books at present with us, We are unable to ascertain exactly the Balance due to the United-States, but from Messrs. Puller’s late drafts for Payments made you, His Excelly: Thos: Jefferson’s Bill for Bo: f 3201:1:— and f 2000:—:— Furnished Mr: Dumas for Six Months Salary and towards Repairs of the Hôtel, It cannot be so much as f 20,000:—:— in hands of both Houses, which is liable every day to be called for, and too inconsiderable an Object, to create such Alarm as flying Reports seem to have inspired you with. Besides was the Sum of much greater Magnitude, considering that even the total Plundering of our Houses could not shock our Solidity, and that we are the immediate Debtors and answerable to Congress for all its Monies in our possession, We should not deem ourselves justifiable, in loading the United-States with the very high Agio now paid for Bank-Money and as it is likely to lower shortly, without a well grounded Conviction in our own Minds, that a Transfer in Bank would add to the Security of Congress Funds, Which is by no means the case in this Instance.—
          The Bills on Mr: John Rucker shall be regularly presented for Payment; Which with you we Doubt not will be effected.—
          We shall confer with Mr: dumas respecting the Repairs necessary to the Hôtel of the United-States, conformable to your Letter to us of 1st Inst: forwarded thro’ that Gentleman.
          
          We are respectfully / Your Excellency’s / Most obedient and very / humble servants
          
            Nics. & Jacob van Staphorst.
          
        